Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 03, 2021

The Court of Appeals hereby passes the following order:

A21A1039. MARK C. BLOOMFIELD v. SUSAN BLOOMFIELD.

      Plaintiff Susan Bloomfield and defendant Mark Bloomfield (“Husband”) were

divorced in 2006. In December 2020, the trial court issued: (i) an order finding

Husband in contempt of various provisions in the parties’ divorce decree; and (ii) an

order regarding the sale of certain real property contemplated by the divorce decree.

Husband then filed this pro se direct appeal, seeking review of the December 2020

orders. We lack jurisdiction.

      “Appeals from judgments or orders in divorce, alimony, and other domestic

relations cases” must be initiated by filing an application for discretionary review.

OCGA § 5-6-35 (a) (2), (b). “Compliance with the discretionary appeals procedure

is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471

SE2d 60) (1996). Because this is a domestic relations case, Husband was required to

comply with the discretionary appeal procedure to obtain review of the December
2020 orders.1 His failure to do so deprives us of jurisdiction over this direct appeal,

which is hereby DISMISSED.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/03/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Given our ruling in this regard, we express no opinion on whether the
December 2020 orders were non-final, in which case compliance with the
interlocutory appeal procedures also would be required to seek appellate review. See
OCGA § 5-6-34 (a), (b); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,
588-589 (1) (408 SE2d 103) (1991).